Citation Nr: 1811175	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than October 20, 2008 for service connection for a back disability, initially claimed as scoliosis.

2. Entitlement to an increased initial evaluation for a low back disability, currently rated as 10 percent disabling prior to July 17, 2014 and 40 percent disabling since July 17, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1975.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, issued in September 2012.  In the decision, implementing a Board decision dated August 2012, the RO granted service-connected disability compensation for a low back disability, assigning an effective date of October 20, 2008 and an initial disability rating of 10 percent.  The Veteran timely appealed both the adequacy of the rating and the assigned effective date.  In a subsequent rating decision, issued in October 2014, the RO increased the rating assigned to the Veteran's back disability form 10 percent to 40 percent, effective July 17, 2014.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. In November 2016, during his videoconference hearing, the Veteran withdrew his appeal of the denial of an increased initial evaluation for his service-connected low back disability.

2. The RO received the Veteran's initial claim for service connection for a low back disability, claimed as scoliosis, on July 10, 1996.

3. The RO denied service connection for a low back disability in a rating decision issued in November 1996, which the Veteran timely appealed; the issue of service connection for a low back disability was then continuously on appeal before the RO, the Board, and the United States Court of Appeals for Veterans' Claims (Court), until the Board denied service connection for a low back disorder in December 2004.

4. The Veteran did not appeal the December 2004 Board decision to the Court; nor did he submit new and material evidence within one year after the decision.

5. On June 29, 2007, the Veteran filed a request to reopen his claim for service connection for a low back disability, again claimed as scoliosis; the RO denied this claim in a rating decision issued in November 2007; the Veteran filed yet another request for service connection for service connection for scoliosis on October 20, 2008, which, liberally construed, satisfies the then-applicable requirements for a notice of disagreement.

6. Since October 20, 2008, the claim for service connection for a low back disability was continually on appeal until the Board finally granted the claim in August 2012.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the Veteran's appeal of the denial of an increased initial evaluation for a service-connected low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for an effective date of June 29, 2007, but no earlier, for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400, 3.816 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Low Back Disability

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.

During the videoconference hearing on November 16, 2016, the Veteran testified that, after the October 2014 RO decision increased the assigned rating from 10 percent to 40 percent, he was satisfied with the rating assigned to his service-connected low back disability.  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal and it is dismissed.

II.  Earlier Effective Date for Service Connection for Low Back Disability

      Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the initial effective date assigned after the RO, pursuant to the Board's August 2012 decision, granted service connection for a low back disorder.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.

The VCAA also requires VA to assist a claimant for benefits in obtaining potentially relevant evidence.  In this case, the Veteran's eligibility for an earlier effective date depends on the sequence in which VA issued certain decisions and received certain documents from the Veteran.  All of the relevant information is available in the electronic claims file.  There is no reasonable possibility that any further assistance would substantiate the appellant's eligibility for an earlier effective date.  See 38 C.F.R. § 3.159(d).

      Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to file an NOD within one year from the date of notice of the decision renders a rating decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Court generally lacks jurisdiction to review a Board decision unless the appellant files a timely notice of appeal with the Court. See Boyd v. McDonald, 27 Vet. App. 63, 69 (2014).  Unless the Chairman of the Board orders reconsideration, and with the exception of certain categories of cases subject to review by certain United States Courts under 38 U.S.C.A. §§ 1975 and 1984 and chapters 37 and 72, Board decisions become final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2017).

The Veteran filed his initial claim for service connection for a low back disability on July 10, 1996.  The RO denied the claim in a November 1996 rating decision, but the Veteran appealed the denial of his claim by filing a timely NOD.  The RO issued a statement of the case in December 1996 and, in January 1997, the Veteran filed a timely substantive appeal (VA Form 9).

After receiving additional evidence, the RO continued to deny the Veteran's claim in supplemental statements of the case (SSOCs) in June 1997, August 1997, and February 2002, before the case first reached the Board.  In June 2002, the Board denied the claim.  The Veteran then appealed the Board's decision to the Court.  In December 2002, the Court granted a Joint Motion for Remand (JMR), filed by the parties, which vacated the June 2002 Board decision.  According to the JMR, the June 2002 Board decision did not adequately explain its conclusion that VA had complied with the notice requirements of the VCAA.  

Pursuant to the Court's order, the case returned to the Board.  In August 2003, the Board remanded the case back to the RO in August 2003 with instructions that a new VCAA notice letter should be mailed to the Veteran.  In response to the letter, the Veteran indicated he had no further evidence to submit and the RO issued yet another SSOC denying the claim, returning the case to the Board.  

In December 2004, the Board issued a new decision denying service connection for a low back disorder.  This time, the Veteran did not file a notice of appeal with the Court seeking further review of the Board's decision.  Nor did he file a motion for reconsideration of the decision with the Board.  There is a presumption of regularity that VA personnel properly discharged their official duties by mailing a copy of the Board's decision to the Veteran on the date the decision was issued.   See Dippel v. West, 12 Vet. App.466, 471 (1999).  The Veteran has not attempted to rebut the presumption of regularity. 

After the December 2004 Board decision, VA received no correspondence from the Veteran until June 29, 2007.  On that date, the RO received a statement requesting that the previously denied claim for service connection should be reopened.  After obtaining records identified by the Veteran, the RO issued a November 2007 decision denying the request to reopen the back disorder claim.  

The RO received another written statement from the Veteran on October 20, 2008 - the currently assigned effective date for service connection for the back disability.  This statement mentions three claimed disabilities.  With respect to the claimed back disability, it asks that VA should grant "SC disability for 1. scoliosis . . ."  The RO treated this statement as another request to reopen the previously denied claim for service connection for a back disability and, in January 2009, issued a new decision denying that request.  The Veteran appealed the denial of his request, which remained on appeal until the Board finally reopened the claim and granted service connection for a back disability in its August 2012 decision.

In his hearing testimony, the Veteran suggests that the appropriate effective date for his back disability claim is July 10, 1996 - the date the RO received his initial claim.  Because the Veteran's initial claim became final in December 2004, the Board finds that assigning July 10, 1996 as the effective date would be inconsistent with the applicable law and regulations.  Under 38 U.S.C.A. § 5110(a) the effective date of "a claim reopened after final adjudication . . . shall not be earlier than the date of receipt of the application therefor."  The Court has interpreted "the date of receipt of the application therefor" to refer to the date of the claim to reopen, rather than the date of the initial claim.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (appellant may reopen a finally denied claim through the presentation of new and material evidence, but the effective date for any award based upon that reopening must be based on the date of receipt of the claim to reopen).  

Nevertheless, the evidence does support the assignment of an effective date earlier than October 20, 2008.  The RO treated the Veteran's written statement, which was received on that date, as yet another request to reopen the previously denied claim for service connection for a back disorder.  But the RO received the statement less than one year after issuing the November 2007 rating decision denying the previous request to reopen.  

Effective in March 2015, VA amended its adjudication regulations to require all NODs to be filed on standard forms provided by the Secretary.  79 Fed. Reg. 57,660 (September 25, 2014) ("Finally, this final rule provides that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) only if it is submitted on a standardized form provided by VA for the purpose of appealing the decision.")
  
But in October 2008, a notice of disagreement was defined as any "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . . ."  38 C.F.R. § 20.201(p) (2008).  Documents containing statements which could potentially operate as notices of disagreement were liberally construed.  See, e.g., Anderson v. Principi, 18 Vet. App. 371, 375 (2004) ("Liberally interpreted, the appellant's 'wonder why it wasn't allowed back in 1985' was an expression of disagreement with the effective date assigned.").  

The Board finds that, liberally construed, the Veteran's October 2008 written statement was an expression of disagreement with the November 2007 rating decision denying his prior request to reopen his previously denied claim for service connection for a low back disability.  Consistent with this finding, the appropriate effective date is June 29, 2007 - the date of the receipt of that request to reopen.  




ORDER

The Veteran's appeal of the denial an increased initial disability evaluation for a service-connected low back disorder is dismissed.

Entitlement to an effective date of June 29, 2007, but no earlier, for service connection for a back disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


